Case 1:20-cv-20973-JLK Document 7 Entered on FLSD Docket 04/15/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 20-cv-20973-JLK
 WINDY LUCIUS,

        Plaintiff,
 v.

 LUBY’S FUDDRUCKERS RESTAURANTS LLC,

        Defendant.
                                                              /

                                  NOTICE OF SETTLEMENT

        Plaintiff Windy Lucius (“Plaintiff”) respectfully submits this Notice of Settlement, and

 informs the Court as follows:

        1.      Plaintiff has reached an agreement with Defendant Lucy’s Fuddruckers Restaurants

 LLC (“Defendant”) to resolve the claims against it.

        2.      The parties are in the process of finalizing a confidential settlement agreement and

 will be filing a Notice of Dismissal with the Court within sixty (60) days.

                                               Respectfully submitted,
                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
                                               J. COURTNEY CUNNINGHAM, PLLC
                                               FBN: 628166
                                               8950 SW 74th Court, Suite 2201
                                               Miami, FL 33156
                                               T: 305-351-2014
                                               cc@cunninghampllc.com

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 15, 2020, I electronically filed the foregoing document
 with the Clerk of the Court using the CM/ECF system.

                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
